Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-25-2004

Imad Musa Ahmed Musa v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4267




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Imad Musa Ahmed Musa v. Atty Gen USA" (2004). 2004 Decisions. Paper 583.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/583


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 02-4267


                         IMAD MUSA AHMED MUSA,

                                    Petitioner

                                        v.

                  JOHN ASHCROFT, ATTORNEY GENERAL
                   OF THE UNITED STATES OF AMERICA,

                                   Respondent


                 ON PETITION FOR REVIEW OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS
                           (No. A-94-006-556)


                   Submitted Under Third Circuit LAR 34.1(a)
                                June 15, 2004

              Before: ALITO, SMITH, and BECKER, Circuit Judges

                         (Opinion Filed: June 25, 2004)




                           OPINION OF THE COURT


PER CURIAM:

    Imad Musa petitions for review of the denial by the Board of Immigration Appeals
(BIA) of his application for asylum and other relief. On February 12, 2004, the BIA ruled

that, certain irregularities in the original disposition of Musa’s case by the Immigration

Judge (IJ) having been brought to its attention, the prior decision of the Board was to be

vacated and the case remanded to the IJ “for further proceedings and for the entry of a

new decision.” Accordingly, there is no longer any “final order of removal” extant that

this Court has jurisdiction to review. See 8 U.S.C. § 1252(a)(1); Calcano-Martinez v.

INS, 533 U.S. 348, 350 (2001). We therefore dismiss Musa’s petition for lack of

jurisdiction, without prejudice to whatever right he may have to raise his claims before

this Court at a later date, should the occasion arise. Cf. Lopez-Ruiz v. Ashcroft, 298 F.3d

886 (9th Cir. 2002) (dismissing review petition for lack of jurisdiction where BIA has

granted motion to reopen).




                                              2